Detailed Action
AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 15, 2021 has been entered.

Claims
Claims 21, 30, and 36 have been amended. Claims 21-40 are pending and rejected in the application. 

Response to Arguments
Applicant Argues 
Claim 21 stands rejected under § 103 as unpatentable over the combination of Zhao and Huang. In the interest of advancing prosecution and without conceding the propriety of the rejection, claim | is amended to recite “partitioning the cube into a first data partition configured as a cube and a second data partition configured as a cube, the first data partition configured as a cube corresponding to a first time slot and the second data partition configured as a cube corresponding to a second time slot that represents a smaller amount of time than the first time slot,” which the Examiner agreed overcomes the cited references.

Examiner Responds:
Applicant's 35 USC § 103 arguments with respect to claims 21-40 have been considered but are moot in view of the new ground(s) of rejection. 

Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 23, 25, 26, 27, 28, 30, 33, 34, 36, 38, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Nambiar et al. Non-Patent Publication (“Performance Characterization and Benchmarking ", February 5, 2014, pp-93-108; hereinafter: Zhao, in IDS dated July 26, 2019) in view of Potter et al. U.S. Patent Publication (2004/0260671; hereinafter: Potter) and further in view of Huang et al. U.S. Patent Publication (2007/0022120; hereinafter: Huang)

Claims 21, 30 and 36
As to claims 21, 30, and 36, a computer system, comprising: 
at least one processor(figure 1, 1.1., Proposed Solution, “cube model with big data store infrastructures to achieve low latency OLAP queries in NoSQL database systems…etc.”, 3.1 Cube Construction; the reference describes using a database system to store cube data.); and 
a machine readable medium not having any transitory signals and storing instructions that, when executed by the at least one processor, cause the computer system to perform operations comprising:
 receiving cube metadata defining dimensions and measure information for a cube(figures 1 and 2, 3 MOLAP System, Implementation, 3.1 Cube Construction; the reference describes an OLAP engine to generate cube schema data (e.g, 3.1 Cube Construction) to put on Hbase tables (e.g., 3.2 Key-Value Storage, “we put the cube data into HBase…etc.”). The cube metadata is dimension and measure data for cube (e.g., 3.2 Key-Value Storage, "we put the cube data into HBase: the Cube's measure data is stored....is composed by different dimensions...etc.").); 
building the cube based on the cube metadata and source data(Figures 3 and 4, 3.3 Cube Building, 3.4 Query Execution, the reference describes building Cubes based on the data stored on the HBase tables (i.e., metadata received from the metadata engine…etc.).); 
storing the cube in a cube store, the cube store configured for access by a query engine(Figures 3 and 4, 3.3 Cube Building, 3.4 Query Execution, the reference describes building Cubes based on the data stored on the HBase tables (i.e., metadata received from the metadata engine…etc.).);

Zhao does not appear to explicitly disclose a machine readable medium not having any transitory signals and storing instructions that, when executed by the at least one processor, cause the computer system to perform operations comprising:
partitioning the cube into a first data partition configured as a cube and a second data partition configured as a cube, the first data partition configured as a cube corresponding to a first time slot and the second data partition configured as a cube corresponding to a second time slot that represents a smaller amount of time than the first time slot; 
refreshing the first data partition configured as cube by periodically merging cube data in the second data partition configured as a cube with cube data in the first data partition configured as a cube.

However, Potter further disclose a machine readable medium not having any transitory signals and storing instructions that, when executed by the at least one processor, cause the computer system to perform operations comprising (paragraph[0121], “The DB cube 16 and the TB cube 20 according to the present invention may be implemented by any hardware, software or a combination of hardware and software having the functions described above. The software code, either in its entirety or a part thereof, may be stored in a computer readable memory…etc.”):
partitioning the cube into a first data partition configured as a cube and a second data partition configured as a cube (figures 5 and 6, paragraph[0038], “FIG. 6 shows an example of a TB cube 20 having a control cube 21 and member cubes 22 comprising quarterly time partitions 42. Equidistant partitioning, having a partition width the same as the period of regular cube update, greatly simplifies the update run: The data collected during the update cycle is used to create another member cube 22, without any affect on older member cubes 22…etc.”), the first data partition configured as a cube corresponding to a first time slot and the second data partition configured as a cube corresponding to a second time slot that represents a smaller amount of time than the first time slot (figures 5 and 6, paragraph[0037]-paragraph[0038], “The first step in the method (30) is to partition the data in time (31). The data is split along its time dimension into a number of smaller partitions. Each partition pertains to a well-defined time interval, such as Week, or Quarter….etc.”, the reference describes creating time a partitions named previous year with four quarters (i.e., first partition, as claimed) and  current year with three quarters (i.e., second partition, as claimed).). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Zhao with the teachings of Potter to provide partitions divided in time which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Zhao with the teachings of Potter to efficiently preform updates to an existing cube and access the resulting cube (Potter: paragraph[0008]).

The combination of Zhao and Potter do not appear to explicitly disclose refreshing the first data partition configured as cube by periodically merging cube data in the second data partition configured as a cube with cube data in the first data partition configured as a cube.



However, Huang discloses refreshing the first data partition configured as cube by periodically merging cube data in the second data partition configured as a cube with cube data in the first data partition configured as a cube (paragraph[0070], “if no changes have been made to local cube 226 since the last time local cube 226 was incrementally updated or refreshed, then either an incremental update may be made to local cube 226 or a full refresh of the local cube may be performed. If changes have been made to the local cube 226 since the last incremental update or full refresh…etc.”, the reference describes incrementally updating (i.e., merging cube data) the data (i.e., first data partition) of the multi-dimensional with the changes made to the local cube data (i.e., second data partition).). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Zhao with the teachings of Potter and Huang to provide updated partitions in a multidimensional data cube process which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Zhao with the teachings of Potter and Huang to preform multi-dimensional calculations using reporting tools (Huang: paragraph[0004]).

Claim 23
As to claim 23, the combination of Zhao, Potter, and Huang discloses all the elements in claim 36, as noted above, and Huang further disclose wherein the cube is serves as a cache (paragraph[0007], “a copy of at least a portion of the multi-dimensional database (i.e., a local cube) may be cached locally on the user's user device…etc.”).

Claim 25
As to claim 25, the combination of Zhao, Potter, and Huang discloses all the elements in claim 21, as noted above, and Zhao further disclose comprising creating one or more HBase tables based on the cube metadata (figures 1 and 2, 3 MOLAP System, Implementation, 3.1 Cube Construction; the reference describes an OLAP engine to generate cube schema data (e.g, 3.1 Cube Construction) to put on Hbase tables (e.g., 3.2 Key-Value Storage, “we put the cube data into HBase…etc.”). The cube metadata is dimension and measure data for cube (e.g., 3.2 Key-Value Storage, "we put the cube data into HBase: the Cube's measure data is stored....is composed by different dimensions...etc.").).



Claim 26
As to claim 26, the combination of Zhao, Potter, and Huang discloses all the elements in claim 21, as noted above, and Huang further disclose wherein the cube is an Online Analytical Processing (OLAP) cube (paragraph[0040], “multi-dimensional database systems (i.e., OLAPs)…etc.”).

Claims 27 and 40
As to claims 27 and 40, the combination of Zhao, Potter, and Huang discloses all the elements in claim 21, as noted above, and Zhao further disclose wherein the measure information includes any one of a sum, a count, a max, or a min function(figures 1 and 2, 3 MOLAP System, Implementation, 3.1 Cube Construction; the reference describes an OLAP engine to generate cube schema data (e.g, 3.1 Cube Construction) to put on Hbase tables (e.g., 3.2 Key-Value Storage, “we put the cube data into HBase…etc.”). The cube metadata is dimension and measure data for cube (e.g., 3.2 Key-Value Storage, "we put the cube data into HBase: the Cube's measure data is stored....is composed by different dimensions...etc.").).

Claims 28 and 34
As to claims 28 and 34, the combination of Zhao, Potter, and Huang discloses all the elements in claim 21, as noted above, and Huang further disclose wherein the cube store comprises a column- oriented database (paragraph[0009], “For example, a user may make a change to a first cell of a spreadsheet application (e.g., Microsoft.RTM. Excel), the resulting database operations may be performed locally, and the affected cells within the spreadsheet may be updated in the user interface display presented to the user…etc.”).

Claim 33
As to claim 33, the combination of Zhao, Potter, and Huang discloses all the elements in claim 21, as noted above, and Zhao further disclose comprising wherein the operations further comprise creating one or more HBase tables based on the cube metadata (figures 1 and 2, 3 MOLAP System, Implementation, 3.1 Cube Construction; the reference describes an OLAP engine to generate cube schema data (e.g, 3.1 Cube Construction) to put on Hbase tables (e.g., 3.2 Key-Value Storage, “we put the cube data into HBase…etc.”). The cube metadata is dimension and measure data for cube (e.g., 3.2 Key-Value Storage, "we put the cube data into HBase: the Cube's measure data is stored....is composed by different dimensions...etc.").). 

Claim 38
As to claim 38, the combination of Zhao, Potter, and Huang discloses all the elements in claim 21, as noted above, and Zhao further disclose wherein the cube is an Online Analytical Processing (OLAP) cube (figures 1 and 2, 3 MOLAP System, Implementation, 3.1 Cube Construction; the reference describes an OLAP engine to generate cube schema data (e.g, 3.1 Cube Construction)  . 

Claims 29 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Nambiar et al. Non-Patent Publication (“Performance Characterization and Benchmarking ", February 5, 2014, pp-93-108; hereinafter: Zhao, in IDS dated July 26, 2019) in view of Potter et al. U.S. Patent Publication (2004/0260671; hereinafter: Potter) and further in view of Huang et al. U.S. Patent Publication (2007/0022120; hereinafter: Huang) and further in view of Roussopoulos et al. U.S. Patent Publication (2003/0126143; hereinafter: Roussopoulos)

Claims 29 and 35
As to claims 29 and 35, the combination of Zhao, Potter, and Huang discloses all the elements in claim 21, as noted above, but do not appear to explicitly disclose wherein the cube data is stored in a distributed database, and wherein the query engine is configured to query the cube data using Structured Query Language (SQL) queries.

However, Roussopoulos discloses wherein the cube data is stored in a distributed database, and wherein the query engine is configured to query the cube data using Structured Query Language (SQL) queries (paragraph[0134], “In SQL queries, the coordinates are typically specified in the WHERE clause…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Zhao with the teachings of Potter, Huang, and Roussopoulos to provide SQL for querying which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Zhao with the teachings of Potter, Huang, and Roussopoulos to drill down on data for providing intelligent decision support (Roussopoulos: paragraph[0003]).

Claims 22, 31, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Nambiar et al. Non-Patent Publication (“Performance Characterization and Benchmarking ", February 5, 2014, pp-93-108; hereinafter: Zhao, in IDS dated July 26, 2019) in view of Potter et al. U.S. Patent Publication (2004/0260671; hereinafter: Potter) and further in view of Huang et al. U.S. Patent Publication (2007/0022120; hereinafter: Huang) and further in view of Wagner U.S. Patent Publication (2010/0250412; hereinafter: Wagner)

Claims 22, 31, and 37
As to claim 22, 21, and 37, the combination of Zhao, Potter, and Huang discloses all the elements in claim 36, as noted above, but do not appear to explicitly disclose wherein the operations further comprise: accessing query history; and automatically identifying the cube metadata based on the query history.

However, Wagner discloses wherein the operations further comprise: accessing query history; and automatically identifying the cube metadata based on the query history (paragraph[0064], “the time and the additional time are part of an event history for the data, the event history including a history of modifications made to the data. Additionally, in some example embodiments, the OLAP cube includes dimensions that include at least one of an entity dimension, an account dimension, or a jurisdiction dimension…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Zhao with the teachings of Potter, Huang, and Wagner to have a query search history which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Zhao with the teachings of Potter, Huang, and Wagner to quickly perform tax calculations (paragraph[0005]). 

Claims 24, 32, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Nambiar et al. Non-Patent Publication (“Performance Characterization and Benchmarking ", February 5, 2014, pp-93-108; hereinafter: Zhao, in IDS dated July 26, 2019) in view of Potter et al. U.S. Patent Publication (2004/0260671; hereinafter: Potter) and further in view of Huang et al. U.S. Patent Publication (2007/0022120; hereinafter: Huang) and further in view of Haque et al Non-Patent Publication (“A MapReduce Approach to NoSQL RDF Databases”, 2013; hereinafter: Haque, in IDS dated July 26, 2019)

Claims 24, 32, and 39
As to claim 24, 32, and 39, the combination of Zhao, Potter, and Huang discloses all the elements in claim 30, as noted above, but do not appear to explicitly disclose wherein building the cube based on the cube metadata and the source data comprises transforming source Hadoop Distributed File System (HDFS) files to HFiles for storage in the cube store.

However, Haque does not appear to explicitly disclose wherein building the cube based on the cube metadata and the source data comprises transforming source Hadoop Distributed File System (HDFS) files to HFiles for storage in the cube store. (Figures 2A-2F, column 11, lines 38-57, “the computing nodes 218 may be the same as or distinct from the computing nodes 208…each computing node 218 has been assigned one or more combinations of dimension category values….etc.” The reference describes each node (i.e. first or second MapReduce Job) being responsible for reducing a corresponding cube dimension.). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Zhao with the teachings of Huang, Potter, and Haque to transform HDFS files into HFiles which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Zhao with the teachings of Huang, Potter, and Haque to efficiently to transform HDFS files into HFiles.









Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAUNE A CONYERS whose telephone number is (571)270-3552.  The examiner can normally be reached on M-F 8:00am-4:30pm EST. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAWAUNE A CONYERS/Primary Examiner, Art Unit 2152  
September 30, 2021